NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT


In re Guardianship of Carlton Howard.      )
                                           )
                                           )
MARY ANN HOWARD ADAMS and                  )
WANDA FAYE HOWARD,                         )
                                           )
              Appellants,                  )
                                           )
v.                                         )          Case No. 2D16-2316
                                           )
CARLTON HOWARD,                            )
                                           )
              Appellee.                    )
                                           )

Opinion filed February 15, 2017.

Appeal from the Circuit Court for Polk
County; Ellen S. Masters, Judge.

Keith D. Miller of Boswell & Dunlap,
LLP, Bartow, for Appellants.

Ralph H. Schofield, Jr., of Schofield.
Law, P.A., Lakeland, for Appellee.


PER CURIAM.


              Dismissed as an appeal from a nonfinal, nonappealable order. See Fla. R.

App. P. 9.170(b)(23); SP Healthcare Holdings, LLC v. Surgery Ctr. Holdings, LLC, 41

Fla. L. Weekly D2733, D2735 (Fla. 2d DCA Dec. 9, 2016); Salem v. Abram, 868 So. 2d
1213, 1214 (Fla. 2d DCA 2004); Garcia v. Valladares, 99 So. 3d 518, 518 (Fla. 3d DCA

2011).



NORTHCUTT, WALLACE, and BLACK, JJ., Concur.




                                        -2-